                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

MALINDA REESE,                                 )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Case No. 1:19-CV-320
                                               )
GENERAL MOTORS LLC,                            )
                                               )
       Defendant.                              )

                                     OPINION AND ORDER

       This matter is before the Court on the Partial Motion to Dismiss First Amended

Complaint filed by Defendant General Motors. Motion to Dismiss (ECF 31). GM filed a brief in

support of its motion (ECF 32), Plaintiff Malinda Reese filed a brief in opposition (ECF 35), and

GM filed a reply (ECF 36). For the reasons discussed below, the motion is DENIED.

                                         BACKGROUND

       Malinda Reese filed this lawsuit against General Motors, her former employer, alleging

claims of discrimination on the basis of race, sex and age, and a claim for retaliation for having

complained about discrimination. Original Complaint (ECF 1). Reese’s original Complaint was

filed pro se. Two months later, Reese obtained counsel and moved the Court for leave to file an

amended complaint. Reese’s First Amended Complaint was docketed on December 5, 2019, and

is the controlling Complaint in this case. First Amended Complaint (ECF 29).

       GM’s partial motion to dismiss challenges only Reese’s sex discrimination claim. More

specifically, GM asserts that Reese’s First Amended Complaint “exceeds the scope of her Charge

of Discrimination . . . filed with the [EEOC] by asserting claims of disparate treatment sex

discrimination under Title VII . . . , which were not asserted in Plaintiff’s Charge.” Partial
Motion to Dismiss, p. 1. More specifically still, GM argues as follows:

       Defendant seeks dismissal of Plaintiff’s disparate treatment sex discrimination
       claims because Plaintiff did not exhaust her administrative remedies with respect
       to those claims. Plaintiff’s claims asserted in her Charge consisted solely of
       claims of disparate treatment discrimination on the basis of race and age, and
       claims of harassment on the basis of age and sex. Plaintiff’s Charge gives no
       indication that she is asserting disparate treatment sex discrimination claims, and
       only asserts claims of sexual harassment. Therefore, Plaintiff should not be
       permitted to add claims of disparate treatment sex discrimination to the First
       Amended Complaint that are outside the scope of her Charge.

Defendant’s Brief in Support, p. 4 (underlining in original). Reese insists that GM misinterprets

or misconstrues the allegations in her Charge and her Amended Complaint, arguing as follows:

       The issue before this Court is not whether Plaintiff sufficiently pled facts in her
       Complaint to support her disparate treatment sex discrimination claim, but
       whether Plaintiff exhausted her administrative remedies as to those claims in her
       Charge of Discrimination filed with the EEOC. Incredulously, Defendant now
       surmises that Plaintiff’s claims of sex discrimination in her EEOC Charge are
       based on sexual harassment, though at no point in her Charge did Reese allege
       that she was being subjected to sexually offensive behaviors. Instead, Reese
       alleges in her Charge harassment on the basis of her sex. . . . [T]he Defendant’s
       interpretation of Plaintiff’s claim is misguided, and as such, Defendant’s Partial
       Motion to Dismiss Plaintiff’s Complaint should be denied.

Plaintiff’s Brief in Opposition, p. 4 (underlining in original).

                                    STANDARD OF REVIEW

       GM brings its motion for partial dismissal pursuant to Federal Rule 12(b)(6). Rule

12(b)(6) allows a defendant to move to dismiss a complaint that fails to “state a claim upon

which relief can be granted.” Fed.R.Civ.P. 12(b)(6). When deciding a motion to dismiss under

Rule 12(b)(6), the court accepts as true all factual allegations in the complaint and draws all

inferences in favor of the plaintiff. Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir.

2008). The complaint must contain a “short and plain statement of the claim showing that the



                                                  2
pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the

Supreme Court explained that the complaint must allege facts that are “enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. 544, 555 (2007). The complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal citation and quotation marks omitted). To be

facially plausible, the complaint must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). Although Rule 8(a) requires only a “short and plain

statement” of the plaintiff’s claims, to survive a motion to dismiss a complaint must consist of

more than “threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Id. (quoting Twombly, 550 U.S. at 570).

       “A claim that a plaintiff failed to exhaust her administrative remedies is appropriately

addressed in a motion under Rule 12(b)(6) when the plaintiff pleads facts showing that the claim

is outside the scope of the charge of discrimination.” Hale v. Bd. of Trustees of S. Illinois Univ.

Sch. of Med., 219 F.Supp.3d 860, 864-65 (C.D. Ill. 2016) (citing McQueen v. City of Chicago,

803 F.Supp.2d 892, 903 (N.D. Ill. 2011)). “When considering a motion to dismiss under Rule

12(b)(6), the Court reviews the complaint and the exhibits attached to the complaint. See

Fed.R.Civ.P. 10(c) (‘A copy of a written instrument that is an exhibit to a pleading is a part of the

pleading for all purposes.’)[.]” Id. (citing Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013)).

As the district court also explained in Hale, the following principles apply when a defendant

argues that a plaintiff failed to exhaust administrative remedies:




                                                  3
        Whether the federal claims are within the scope of the charge of discrimination is
        a question of law. Conner v. Ill. Dep’t of Nat’l Resources, 413 F.3d 675, 679 (7th
        Cir. 2005). Because the charge of discrimination and the investigation report were
        attached to the Complaint, this Court will consider both documents to determine
        what claims were communicated to the Department and Defendant during the
        investigation. See Flores v. Bd. of Trustees of Cmty. College Dist. No. 508, 103
        F.Supp.3d 943, 950 (N.D. Ill. 2015) (noting that a plaintiff can also bring in her
        federal complaint any discrimination claims communicated during the course of
        the investigation); Flower v. City of Chi., 850 F.Supp.2d 941, 944 (N.D. Ill. 2012)
        (considering the course of the Illinois Department of Human Rights investigation
        when determining whether the claim in the complaint was like or reasonably
        related to the allegations in the charge of discrimination).

Id. at 866.

                                          DISCUSSION

        Pursuant to the applicable standards of review set forth above, the Court begins its

analysis by examining Reese’s Charge of Discrimination filed with the EEOC. In her Charge,

which Reese points out was filed pro se (as was her original Complaint), Reese stated and

alleged as follows:

        I am a qualified (68) sixty-eight year old black individual who has worked as a
        temporary/flex employee for General Motors Fort Wayne Assembly . . . since July
        18, 2018. On July 23, 2018, afer working only four (4) hours, I was terminated.
        After I was brought back to work the following week, I informed members of
        management that I wasn’t properly trained as my peers. I also requested to be
        transferred to another department. Since making my request, I have been
        transferred and placed in positions without being trained. In October of 2018, I
        was reprimanded by my supervisor Danley for work performance after he gave me
        four (4) days to learn a new job. Younger and white temporary/flex employees are
        not treated in this same manner.

        Also during my employment, I reported several of my peers for harassment to
        members of management for calling me “grandma.” I also reported my Box car
        line trainer for harassment after he yelled and approached me in an aggressive
        manner for waking him up. This individual also said, “We don’t need women
        working here, now we have to work with you, and you don’t know your job.” I
        also reported that I felt this was because of my age (68) and sex, female. As a
        result, I was removed from the line. Two days later, I was transferred back to the


                                                 4
       box car line. I informed members of management that I feared for my safety and
       requested a transfer. My request was denied.

       For these reasons, I believe I have been discriminated against on the basis of my
       age, (68) sixty-eight years old, and race, black[.] . . . I also believe I have been
       harassed on the basis of my age . . . and sex, female, and retaliated against for
       complaining[.]

Charge of Discrimination (ECF 29-1), pp. 1-2. Based on these allegations, Reese filed this

lawsuit alleging discrimination on the basis of race, age and sex, and retaliation.

       In its motion to dismiss, GM argues that Reese’s “First Amended Complaint contains

various allegations that are not included in the Charge, and exceed the scope of the Charge.”

Defendant’s Brief in Support, p. 3. GM “seeks dismissal of Plaintiff’s disparate treatment sex

discrimination claims because Plaintiff did not exhaust her administrative remedies with respect

to those claims. . . . Plaintiff’s Charge gives no indication that she is asserting disparate treatment

sex discrimination claims, and only asserts claims of sexual harassment. Therefore, Plaintiff

should not be permitted to add claims of disparate treatment sex discrimination to the First

Amended Complaint that are outside the scope of her Charge.” Id., p. 4 (underlining in original).

In short, GM maintains that Reese’s Charge states a claim for sexual harassment but not for

disparate treatment on the basis of sex, and that she is attempted to assert a claim for the latter

without having presented such a claim to the administrative agency.

       As stated above, Reese thinks it is “incredulous” that GM would take this position. Reese

insists that “[b]ecause none of Plaintiff’s allegations included harassment of a sexual nature, but

instead describe harassment on the basis of her sex, the alleged harassment falls into the

spectrum of disparate treatment and her claims should be permitted to proceed.” Plaintiff’s Brief

in Response, p. 3.


                                                  5
        GM correctly notes that “a plaintiff generally must present her claims to the EEOC before

she can file a federal lawsuit based on those claims.” Defendant’s Brief in Support, p. 5 (citing

Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 550 (7th Cir. 2002)). Reese responds

by arguing that the “factual allegations contained within Plaintiff’s Complaint are alike or arise

out of the allegations in her Charge and should be allowed to proceed.” Plaintiff’s Brief in

Opposition, p. 4. She also points out that Reese filed her Charge of Discrimination, as well as her

original Complaint before this Court, without the benefit of counsel, and that “‘[a] document

filed pro se is to be liberally construed, and . . . must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Plaintiff’s Brief in Opposition, p. 5 (quoting Erickson v.

Pardus, 551 U.S. 89, 94 (2007)). Reese argues further that “[i]n a Title VII suit such as this, ‘the

scope of the complaint properly encompasses any discrimination that is like, or reasonably

related to, the allegations in the EEOC charge and growing out of such allegations.’” Id., p. 7

(quoting Hansboro v. Northwood Nursing Home, Inc., 832 F.Supp. 248, 252 (N.D. Ind. 1993)).

Finally, Reese points out that “‘a Title VII plaintiff need not allege in an EEOC charge each and

every fact that combines to form the basis of each claim in her complaint.’” Id., pp. 7-8 (quoting

Cheek v. Western & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994)). Reese insists the

allegations and claims in her First Amended Complaint are alike, or arise out of, the allegations

and claims in her EEOC Charge. She argues that “[h]ere, Plaintiff’s Charge is laden with

examples of harassment by peers and supervisors alike, lack of training, and indicates that her

employment status was going to be addressed the following day, but is completely devoid of any

reference to ‘sexually offensive’ behaviors. It would be absurd to say that Plaintiff is now limited

to ‘sexual harassment’ claims, when her Charge only describes the ways in which she was treated


                                                   6
differently because of her sex.” Id., p. 8.

        As this Court explained in a recent case:

        In general, a plaintiff can only bring claims under Title VII that he has included in
        the charge he filed with the EEOC. Cervantes v. Ardagh Grp., 914 F.3d 560, 564
        (7th Cir. 2019). “This limitation serves two purposes. It affords the employer
        some notice of the conduct underlying the employee’s allegation. It also affords
        the agency and the employer an opportunity to attempt conciliation without resort
        to the courts.” Id. (internal citation and quotation marks omitted).

        “‘A plaintiff may pursue a claim not explicitly included in an EEOC complaint
        only if her allegations fall within the scope of the earlier charges contained in the
        EEOC complaint.’” Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir. 2005) (quoting
        Cheek v. Peabody Coal Co., 97 F.3d 200, 202 (7th Cir. 1996)). To determine
        whether a federal claim falls within the scope of the EEOC charge, courts must
        determine “whether the allegations are like or reasonably related to those
        contained in the EEOC complaint. If they are, then we ask whether the current
        claim reasonably could have developed from the EEOC’s investigation of the
        charges before it.” Id. “Claims are reasonably related if there is a factual
        relationship between them. At a minimum, this means that the EEOC charge and
        the complaint must describe the same conduct and implicate the same
        individuals.” Id. (internal citation omitted). The relevant inquiry is “what EEOC
        investigation could reasonably be expected to grow from the original complaint.”
        Ajayi v. Aramark Bus. Servs., Inc., 336 F.3d 520, 527 (7th Cir. 2003) (internal
        citation and quotation marks omitted).

        “Courts review the scope of an EEOC charge liberally.” Huri v. Office of the
        Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 831 (7th Cir. 2015).
        Courts should not punish technical defects like a failure to check a particular box
        on an EEOC form; rather, courts must view the charge as a whole and decide
        whether it contains facts that would alert the EEOC to the possibility of a
        particular theory of discrimination. Ajayi, 336 F.3d at 528.

Reynolds v. Subaru of Indiana Auto., 2020 WL 1157901, at *3 (N.D. Ind. Mar. 10, 2020).

        The issue, then, is whether Reese included sufficient allegations in her Charge of

Discrimination that, when interpreted liberally and in her favor, state a claim that she was

discriminated against because she is a woman. While Reese’s allegations of sex discrimination

are arguably skeletal, the Court concludes that they are sufficient to state a viable claim that


                                                    7
survives a Rule 12(b)(6) review. Reese alleged in her Charge of Discrimination that she was

treated less favorably than male coworkers in terms of training and discipline. She alleges that a

male trainer told her that “we don’t need women working here.” In her First Amended

Complaint, Reese does indeed add factual assertions not specifically stated in her EEOC Charge.

GM challenges those factual assertions, arguing as follows:

       In the First Amended Complaint, Plaintiff’s disparate treatment sex discrimination
       claims relate to male co-workers receiving bathroom breaks, while Plaintiff was
       not allowed to take breaks; coworkers teasing, humiliating, and embarrassing
       Plaintiff in front of management; Plaintiff receiving false and fictitious write-ups;
       and Plaintiff given a “speed test” after two days on a job, which resulted in her
       termination. . . . None of these factual allegations are in the Charge, nor are they
       “like or reasonably related to” the claims in the Charge or “expected to grow out
       of an EEOC investigation of the Charge.”

Defendant’s Brief in Support, p. 9 (quoting Cheek, 31 F.3d at 501). It is true that “[n]one of these

allegations are in the Charge,” but the Court does not accept GM’s contention that they are not

“like or reasonably related to” her claim of sex discrimination. GM’s argument is based on a

narrow and literal reading of Reese’s Charge. In her Charge, Reese uses the word “harassment”

three times: first, when she states that she “reported several of my peers for harassment for

calling me ‘grandma’”; second when she states that she “also reported my Box car line trainer for

harassment after he yelled and approached me in an aggressive manner”; and third when she

states that she “believe[s] I have been harassed on the basis of my age . . . and sex, female.”

Charge of Discrimination, pp. 1-2. As Reese points out in her brief, none of these allegations, nor

any of her other factual assertions, state or even imply that she was subjected to sexually

offensive behavior. Notwithstanding her arguably inartful use of the word “harassment,” the

Court concludes that a proper interpretation of her allegations–meaning a “liberal interpretation”



                                                  8
that “accepts as true all factual allegations in the complaint and draws all inferences in favor of

the plaintiff[,]” Bielanski v. County of Kane, 550 F.3d at 633–makes clear that Reese is alleging

that she was treated less favorably than male peers and supervisors. To reiterate, “[c]ourts review

the scope of an EEOC charge liberally.” Huri v. Office of the Chief Judge of the Circuit Court of

Cook Cty., 804 F.3d 826, 831 (7th Cir. 2015). “Courts should not punish technical defects like a

failure to check a particular box on an EEOC form; rather, courts must view the charge as a

whole and decide whether it contains facts that would alert the EEOC to the possibility of a

particular theory of discrimination.” Reynolds v. Subaru, 2020 WL 1157901, at *3. Applying this

standard of review, the Court concludes that Reese’s allegations indicate she is asserting a claim

for disparate treatment on the basis of her sex, not sexual harassment. Again, a “Plaintiff need

not include allegations that would establish ‘a prima facie case of discrimination’ under the

relevant methods of proof; indeed, because employers ‘are familiar with discrimination claims,’

little information ‘is required to put the employer on notice of these claims’ and satisfy the

federal pleading standards.” McGinnis v. United States Cold Storage, 2018 WL 2320930, at *5

(N.D. Ill. May 22, 2018) (quoting Carlson v. CSX Transp., 758 F.3d 819, 827 (7th Cir. 2014).

GM’s argument is a semantic one. “[Defendant’s] argument that [Plaintiff’s] complaint alleges

different policies than those alleged in his EEOC charge has no merit. . . .[It] is a selective

reading of the EEOC charge and the complaint, but even assuming [Defendant’s]

characterization is accurate, the allegations are still sufficiently alike and reasonably related such

that the complaint is within the scope of the EEOC charge. See Pruitt [v. Pers. Staffing Grp.,

LLC], 2016 WL 6995566, at *6 [(N.D. Ill. Nov. 30, 2016)] (rejecting similar argument by

defendants as “quibbling with the wording” and “engaging in semantics in arguing that there is a


                                                  9
significant difference” between an EEOC charge and complaint that allege essentially the same

or reasonably related facts).” Flanagan v. Excel Staffing Sols., LLC, 2018 WL 558499, at *5

(N.D. Ill. Jan. 25, 2018). Accordingly, the Court determines that GM’s motion for partial

dismissal should be denied.

                                        CONCLUSION

       For the reasons explained above, the Partial Motion to Dismiss First Amended Complaint

filed by Defendant General Motors (ECF 31) is DENIED.



       Date: March 30, 2020.

                                                                          /s/ William C. Lee
                                                                          William C. Lee, Judge
                                                                             U.S. District Court
                                                                     Northern District of Indiana




                                               10
